Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 1 of 8 PageID# 504



                                                                                           FILED
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division                                NOV 2 3 2020

ANTONIO JACKSON,                                                                  CLtHK, U.S. DIS l HICT COURT
                                                                                         NORFOLK VA

                      Petitioner,
V.                                                                  Criminal No. 2:17-cr-13


UNITED STATES OF AMERICA,

                      Respondent.

                            MEMORANDUM OPINION & ORDER


       Before the Court is Antonio Jackson's ("Petitioner") motion requesting compassionate

release pursuant to 18 U.S.C. § 3582(c). ECF No. 42. The Government opposed the motion and

Petitioner replied. ECF Nos. 47, 52. This matter is now ripe for judicial determination. For the

reasons below, the Petitioner's motion is DENIED.

                           I. FACTUAL AND PROCEDURAL HISTORY


       On February 8, 2017, Petitioner was named in a one-count Criminal Information charging

Conspiracy to Distribute and Possess with Intent to Distribute Cocaine, in violation of 21 U.S.C.

846, 841(a)(1) and (b)(l)(A)(ii). ECF No. 14. On February 13, 2017, Petitioner pleaded guilty to

Count One of the Criminal Information. ECF Nos. 17, 18. According to his Presentencing Report

("PSR"), Petitioner conspired to sell cocaine from in or about October 2012 up to and including

December 8, 2016. ECF No. 36 at |f 6. In all, Petitioner was attributed with 18.730275 kilograms

of cocaine, 368.55 grams of heroin and 56.7 grams of fentanyl. Id. at |f 9. In his PSR, Petitioner

reported that he was diagnosed with Type II Diabetes and high blood pressure in 2015 when he

was treated at Sentara Leigh Hospital in Norfolk, Virginia. Id. at If 61. Petitioner was assessed a

total offense level of 34 and criminal history category VI. Id. at jf 83-84. On May 18, 2017, the

Court imposed a sentence of 152 months imprisonment followed by five (5) years supervised


                                                1
Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 2 of 8 PageID# 505



release. ECF No. 34. Petitioner's current projected release date is September 25, 2027 and he is

currently incarcerated at FCI Petersburg Low, a low-level security federal prison in Virginia.

       On September 22, 2020, Petitioner filed his pro se motion for compassionate release. ECF

No. 37. October 28, 2020, Petitioner filed the motion through counsel. ECF No. 42. The

Government opposed the motion and Petitioner replied. ECF Nos. 47, 52.

       Petitioner requests compassionate release because of the ongoing COVID-19 pandemic

and argues that his underlying health condition places him at a higher risk for serious illness if he

contracts the virus again. ECF Nos. 37, 42. At age 41, Petitioner claims that he has significant

medical problems including Type 11 diabetes, hypertension, and obesity which make him

particularly susceptible to COVID-19 and is more likely to suffer dire consequences from the virus.

Id. Notably, in August 2020, Petitioner contracted COVID-19 at FCI Petersburg Low, along with

over one hundred other inmates. Id. at 4. While incarcerated at FCI Petersburg Low Petitioner has

completed various education courses, including drug abuse and education programs. Id. at Exhibit

2. Accordingly, Petitioner requests that this Court grant him compassionate release and allow him

to begin supervised release while living with his daughter in Newport News, VA.

                                    II. LEGAL STANDARD


A. The Exhaustion Requirement

       A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons("BOP")to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

a petitioner seeking compassionate release is generally required to exhaust his or her administrative

remedies prior to bringing a motion before the district court. Id. However, the exhaustion
Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 3 of 8 PageID# 506



requirement may be waived under the following circumstances: (1) the relief sought would be

futile upon exhaustion;(2) exhaustion via the agency review process would result in inadequate

relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United

States V. Zukerman, 2020 WL 1659880, at *3(S.D.N.Y. Apr. 3, 2020) citing Washington v. Barr,

925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

health consequences for petitioners vulnerable to infection, implicates all three exceptions

Justifying the waiver of the exhaustion requirement. Miller v. United States, 2020 WL 1814084, at

*2 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y.

April 3, 2020); United States v. Perez,2020 WL 1456422, at *3^(S.D.N.Y. Apr. 1, 2020); United

States V. Gonzalez, 2020 WL 1536155, at *2(E.D. Wash. Mar. 31, 2020).

B. The Compassionate Release Standard

       As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

"Extraordinary and compelling reasons" was previously defined by the United States Sentencing

Commission ("Sentencing Commission") in U.S.S.G. § IB 1.13, Application Note 1. Before the

passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

modified due to the petitioner's medical condition, age, or family circumstances and further

defined the limits under which a sentence reduction may be given under those Justifications.

U.S.S.G. § IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

provision" that allowed for a sentence modification upon a showing of "extraordinary and

compelling reason other than, or in combination with, the reasons described in subdivisions (A)

through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was
Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 4 of 8 PageID# 507



severely restricted because it required approval from the BOP before an individual could petition

the district court for relief. Id.


        However, U.S.S.G. § IB 1.13 is now outdated following the passage of the FIRST STEP

Act, which allows individuals to petition the district court directly without clearance from the BOP.

As such, U.S.S.G. § IB 1.13 is merely advisory and does not bind the Court's application of §

3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); .see

also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may

independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

compassionate release ... [but § lB1.13's policy statement] remain[s] as helpful guidance to

courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) ("[T]he

Commission's existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation

standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.

§ 994(t). In sum, the Court may consider a combination of factors, including but not limited to

those listed in U.S.S.G. § IB 1.13, in evaluating a petitioner's request for a sentence modification

under 18 U.S.C. § 3582(c)(l)(A)(i).

                                        III. DISCUSSION


A. The Exhaustion Requirement

        The Court finds that although Petitioner did not exhaust his administrative remedies prior

to bringing his motion with the Court, this requirement is waived. On October 6, 2020, Petitioner

submitted a request for compassionate release to the Warden of FCI Petersburg Low after he filed

his pro se motion for compassionate release. EOF No. 47 at Exhibit 6. While the Warden of FCI

Petersburg Low has not responded, the Court need not wait to adjudicate this matter. See, United
Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 5 of 8 PageID# 508



States V. Robinson, No. 3:10cr261, ECF No. 86 at 8(E.D. Va. July 17, 2020)(finding exhaustion

requirement where BOP issued denial within 30 days because "an inmate need not 'exhaust'

administrative remedies if the motion is filed in court 30 days after receipt of a request by the

warden.")(quoting United States v. Smith, No. 2:18cr96, ECF No. 37 at 12, n.5(E.D. Va. Apr. 17,

2020)). Moreover, this Court, consistent with its previous opinions, waives the exhaustion

requirement given the COVID-19 pandemic and the catastrophic health consequences it has for

inmates with underlying health conditions. See United States v. Poulios, N. 2:09-cr-109, 2020 WL

1922775, at *1 (E.D. Va. April 21, 2020); United States v. Casey, No. 4:18-cr-4, 2020 WL

2297184, at *2 (E.D. Va. May 6, 2020); Miller v. United States, 2020 WL 1814084, at *2 (E.D.

Mich. Apr. 9, 2020); Zukerman, 2020 WL 1659880, at *3; United States v. Perez, 2020 WL

1456422, at *3^(S.D.N.Y. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *2. Accordingly, the

Court waives the exhaustion requirement here.

B. Petitioner's Compassionate Release Request

       The Court now turns to whether Petitioner has set forth extraordinary and compelling

reasons to modify his sentence because of the grave risk COVlD-19 poses to individuals with

underlying health conditions. During the COVID-19 pandemic, federal courts around the country

have found that compassionate release is justified under the circumstances. Zukerman, 2020 WL

1659880, at *4 citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020 WL 1613943,

*4 (D. Conn. Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-l, 2020 WL

1627331, at *7(E.D. Pa. Apr. 1, 2020); United States v. Jepsen, No. 3:19-CV-00073(VLB),2020

WL 1640232, at *5(D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3; United States v.

Muniz, No. 4:09-CR-0199-1, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020); United States

V. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020).
Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 6 of 8 PageID# 509



Unlike the above cases, Petitioner's compassionate release is notjustified under the circumstances.

       First, Petitioner does not show a potential susceptibility to health risks due to COVID-19

because of his underlying conditions. In his motion. Petitioner argues that his Type II diabetes,

hypertension, and obesity place him at an increased risk ofsevere illness or death should he contact

COVID-19 again. ECF Nos. 42, 52. According to the Centers for Disease Control and Prevention

("CDC"), individuals with obesity(BMI of 30 or higher) and Type II diabetes are at an increased

risk for severe illness from COVID-19.' Individuals with hypertension, high blood pressure

(exacerbated by high cholesterol), and who are overweight(BMI of25-30) might be at an increased

risk for severe illness if they contract the virus.^ Unlike other cases, the Court here does not need

to speculate as to what impact COVID-19 would have on Petitioner's health should he contract

COVID-19 because Petitioner already did contract COVID-19 on August 26, 2020. Id. Petitioner

has now recovered from COVID-19 and BOP records indicate that during a recent medical

evaluation on October 22, 2020, he showed no signs of respiratory distress and was cleared after

auscultation. ECF No. 47 at Exhibit 2 (filed under seal); see ECF No. 49. Moreover, his medical

records showed that Petitioner's underlying conditions were controlled. On his October 22"^

medical evaluation. Petitioner no longer reported chills, fever, fatigue, night sweats, unexplained

weight loss, or weakness. Id. Moreover, Petitioner's heart and respiratory health were reported as

normal. Although Petitioner argues that his health is still at risk should he contract COVID-19

again, the Court finds that Petitioner has not presented evidence supporting this claim.

       Second, however, Petitioner does show a potential risk of contracting the disease at his

prison facility. Most critically. Petitioner already contracted COVID-19 at FCI Petersburg Low on



       ' Centers for Disease Control and Prevention, "People Who are at Higher Risk," CDC.gov, available at
       https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html
       '- Id.
Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 7 of 8 PageID# 510



August 26,2020 along with over a hundred other inmates. As of November 20,2020,the BOP has

reported a total of 143(0 current, and 143 recovered) positive cases of COVID-19 for inmates and

20 (0 current) for Staff at FCl Petersburg Low.^ Moreover, increased testing is showing that
COVID-19 has rapidly spread throughout prisons all over the country."^ Despite the BOP's

protection measures, individuals housed in prisons remain particularly vulnerable to infection. See

Muniz, 2020 WL 1540325, at *1; see also Esparza, 2020 WL1696084, at *1 (noting that "[e]ven

in the best run prisons, officials might find it difficult if not impossible to follow the CDC's

guidelines for preventing the spread of the virus among inmates and staff: practicing fastidious

hygiene and keeping a distance of at least six feet from others"). Therefore, the Court need not

wait until an outbreak occurs at a specific prison facility to determine that a petitioner has a

particularized risk of contracting the disease. See Zukerman, 2020 WL 1659880, at *6 citing

Rodriguez, 2020 WL 1627331, at * 12 ("the Court did not intend for that sentence to include

incurring a great and unforeseen risk of severe illness or death brought on by a global pandemic").

       Third, the § 3553(a) factors do not weigh in favor of Petitioner's compassionate release.

The seriousness of Petitioner's conduct for his underlying offense remain unchanged. According

to his PSR, Petitioner was multikilogram dealer of cocaine and a large supplier of heroin in

Hampton Roads, Virginia from 2012 and 2016. ECF No. 36 at ff 6. To date. Petitioner has served

approximately 48 months of his 152-month sentence. Petitioner also has an extensive criminal

record with his first offense at age seventeen. Id. at ffjf 25-26. As an adult. Petitioner was arrested

for various crimes including drug possession and distribution. Id. at jfjf 29-39. Based on his

criminal record and disciplinary infractions, the Court finds that Petitioner has a poor history of



       ^ See Federal Bureau of Prisons,"COVID-19 Corona Virus," BOP.gov, https://www.bop.gov/coronavirus/
       ^ See Centers for Disease Control and Prevention,"Coronavirus Disease 2019: Cases in the US," CDC.gov,
       https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
Case 2:17-cr-00013-RAJ-DEM Document 53 Filed 11/23/20 Page 8 of 8 PageID# 511



changing his behavior. On the other hand, since his incarceration, Petitioner has completed various

educational courses and completed various drug abuse and education programs. ECF No. 42 at

Exhibits 2 and 3. Moreover, although Petitioner has received several disciplinary infractions in the

past while in BOP custody, he has not received disciplinary infractions in the past four years. ECF

No. 46. Also, Petitioner has maintained contact with friends and family. ECF No. 42 at Exhibit 4.

       Overall, while Petitioner has demonstrated some evidence of rehabilitation while in BOP

custody, the § 3553(a) factors do not weigh in his favor. Most critically. Petitioner has not

presented evidence showing that he suffers from an underlying health condition that places him at

higher risk for severe illness if he contracts COVID-19. Therefore, based on the aforementioned

factors, the Court finds that Petitioner does not qualify for compassionate release.

                                           IV. CONCLUSION


       For the foregoing reasons. Petitioner's motion is DENIED.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attomey, the United States Probation Office, the Federal Bureau of Prisons, and the United States

Marshals Service.


       IT IS SO ORDERED.


Norfolk, Virginia
November^J ,2020                                                  Raymond AfjaCtsoT
                                                                  United States District Judge
